Citation Nr: 1215137	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  08-06 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from January 1975 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of February 2007.  In January 2011,  the veteran appeared at a Board hearing held at the RO (i.e., Travel Board hearing).  In a decision dated in March 2011, the Board reopened the previously denied claim for service connection for PTSD, and remanded the claim for further notification and development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appeal was previously remanded in March 2011 for additional development, including a VA examination.  The Veteran was duly scheduled for a VA examination to be performed on August 3, 2011, but he failed to report for this examination.  Although the file does not contain a copy of the letter sent, information in the file indicates the notice was sent on or after July 18, 2011.  VA treatment records, however, show that the Veteran was forced to vacate his apartment by July 6, 2011, and he was living in a homeless encampment at the time the letter was sent.  Later that month, his tent burned down and he moved into a homeless shelter, at an address noted in the claims file on July 28, 2011.  In August 2011, he moved into a new apartment, although that address is not of record.

Thus, the notice of the examination was sent to an address at which the Veteran was no longer living, and in view of his precarious living circumstances at that time, it is unlikely that the notice would have reached him.  In view of these circumstances, he must be provided with another opportunity to report for an examination, after all reasonable attempts to obtain a current address have been made.  

The Veteran also failed to respond to a May 24, 2011, notice letter, which was sent to the address at which he was living at that time.  At that time, however, the Veteran was undergoing an acute financial crisis, with which he was ill-equipped to cope.  He had received an eviction notice, and was trying to figure out what to do about his living situation.  In early July 2011, a VA Social Worker noted that he and his wife were not taking care of their daily needs, and were unaware of how to obtain benefits.  The Veteran lacked the capacity emotionally and physically to complete the benefit applications processes, although he was capable of managing benefits.  He lacked transportation and his depression appeared to be a barrier to his motivation.  The Board notes that it is ultimately the Veteran's responsibility to ensure that VA is kept informed of his address, and that VA receives information which he, alone, can provide.  Under the extraordinary circumstances present in this case, however, the Veteran should be afforded another opportunity to provide needed information, once a current address has been obtained.  

The Board also notes that VA treatment records belonging to another Veteran were incorporated into the Veteran's claims file, and it cannot be assumed that these records did not influence the RO's decision.  In this regard, the misfiled records were specifically listed as relevant evidence in two places in the March 2012 supplemental statement of the case.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated from September 2011 to the present, in particular, Social Work Service records, as well as mental health clinic and/or psychiatry service records.  (To assist in obtaining these records, records dated up to September 2011 show his treatment at the Santa Rosa, CA, CBOC.)  Also, request that the clinic provide the most current address on record for the Veteran.  

2.  Make all reasonable attempts to obtain the Veteran's correct address, to include contacting the Santa Rosa, CA, CBOC Social Work Service; if necessary, the Social Worker (if any) who is assigned to his case (or was most recently assigned to his case) should be contacted directly for the address.  

3.  Thereafter, provide the Veteran with appropriate VCAA notice compliant with 38 C.F.R. § 3.304(f), as required for posttraumatic stress disorder claims based on in-service personal assault or harassment.  In particularly, notice must advise the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the claimed in-service stressor.  In addition, the Veteran should be notified of the consolidation of his claim of entitlement to service connection for an acquired psychiatric disorder.  Prominently displayed in this letter should be a recommendation to the Veteran that he obtain assistance from his VA Social Worker or his representative (California Department of Veterans Affairs) in responding to the notice.

4.  If sufficient information is received, the RO should make all reasonable attempts to corroborate the claimed stressor(s).  

5.  Thereafter, schedule the Veteran for a VA psychiatric examination.  Any corroborated stressor should be clearly identified for the examiner.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  The examiner should identify any psychiatric disorders currently demonstrated by the Veteran and explain how the diagnostic criteria under the DSM-IV support the diagnosis or diagnoses.  

If the Veteran is diagnosed as having PTSD, the examiner provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that PTSD is related to the Veteran's claimed in-service stressor(s).  The examiner must also state whether it is at least as likely as not (i.e., 50 percent or greater probability) that any identified current psychiatric disorder (other than PTSD) is related to active military service.

6.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted since the February 2008 statement of the case.  In this regard, the March 2012 SSOC included consideration of evidence pertaining to another Veteran, and, hence, may not be relied upon.  If the benefit sought is not granted the Veteran and his representative should be furnished a SSOC, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


